Name: Commission Regulation (EEC) No 1991/85 of 18 July 1985 repealing Regulation (EEC) No 1619/85 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7. 85 Official Journal of the European Communities No L 186/25 COMMISSION REGULATION (EEC) No 1991/85 of 18 July 1985 repealing Regulation (EEC) No 1619/85 suspending advance fixing of the import levy for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 1619/85 (3), as amended by Regulation (EEC) No . 1697/85 (4), suspended advance fixing of the import levy for cereals ; whereas under present circumstances suspension of advance fixing is no longer necessary ; whereas Regulation (EEC) No 1619/85 should there ­ fore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1619/85 is hereby repealed. Article 2 This Regulation shall enter into force on 19 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 155, 14. 6. 1985, p. 53. b) OJ No L 162, 21 . 6. 1985, p. 39 .